DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/20/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… precoding, by the terminal device by using the K first precoding matrices, data to be sent in
K first frequency bands, to obtain precoded first data, and precoding, by using the second
precoding matrix, data to be sent in a second frequency band, to obtain precoded second data,
wherein the K first frequency bands are located in a physical uplink shared channel (PUSCH) scheduling frequency band; and 
 	wherein the second frequency band is a frequency band in the PUSCH scheduling frequency band other than the K first frequency bands; and
 	sending, by the terminal device, the precoded first data in the K first frequency bands, and
sending the precoded second data in the second frequency band.… in combination with other limitations recited as specified in claims 1, 9, 17.

 	The first closest prior art Kang et al (USPN 2012/0082102) discloses a system and method for UE transmitting PMI information in MIMO system. However, Kang fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art So et al (USPN 2014/0092850) discloses a system and method of providing TPMI and PMI confirmation in DCI.  However, So fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Faxer et al (USPN 2020/0213053) discloses a system and method for encoding TMPI with SRS resource selection for transmission to UE. However, Faxer fails to disclose or render obvious the above italic as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469